DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 01/11/2021 has been entered – Claim 16 is amended. Claims 14-26 remain pending in the application.  

The objection to the specification as previously set forth in the Non-Final Office Action mailed 09/30/2020 is overcome due to Applicant’s amendment. Accordingly, said objection is withdrawn.

The rejections of Claims 14 and 16-25 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1) in view of Kuhn et al. (US 2012/0192945 A1), as evidenced by Sigma-Aldrich product information for silver bis(trifluoromethanesulfonyl)imide,  Claim 15 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. in view of Kuhn et al.  and further in view of Yoon et al. (US 2012/0080086 A1), and Claim 26 under 35 U.S.C. 103 as being unpatentable over Hatwar et al. in view of Kuhn et al. and further in view of Liao et al. (US 6,936,961 B2) as previously set forth in the Non-Final Office Action mailed 09/30/2020 are withdrawn. However, as outlined below, new grounds of rejection have been made. 

Response to Arguments
Applicant’s arguments on Pages 6-7 of the reply dated 01/11/2021 with respect to the rejection of Claims 14 and 16-25 under 35 U.S.C. 103 over Hatwar in view of Kuhn as set forth in the previous Office Action, specifically those arguments related to Hatwar’s suggestion that no metals, have been fully considered and are persuasive.  The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.

Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on Pages 7-8 of the reply dated 01/11/2021 with respect to the rejection of Claim 14 under 35 U.S.C. 103 over Hatwar in view of Kuhn as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant’s Argument – Applicant argues on Pages 7-8 of the reply that not all p-type dopants which are suitable for conductivity doping are also suitable for their use in a charge carrier generation layer and that “Kuhn does not teach that Ag-TFSI provides good charge carrier separation and efficient transport of the charge carriers to the layers adjacent to the charge carrier generation layer as the fluorinated sulfonimide salts according to Claim 14 do”. Thus, Applicant concludes that Claim 14 is allowable.
Examiner’s Response – Regarding the above, the Examiner respectfully disagrees. As outlined below, Claim 14 is regarded to be unpatentable over Liao in view of Kuhn. Liao teaches an organic electronic device with a layer structure according to the instant claim (see Fig. 3) wherein the p-doped region comprises a host and a dopant. Liao suggests the suitable p-type dopants include both organic and inorganic oxidizing agents (see [0119]) but Liao does not teach a fluorinated sulfonimide metal salt as the dopant. In the analogous art of photovoltaic devices, Kuhn teaches Ag-TFSI (a fluorinated sulfonimide silver salt) as a p-dopant and that it possible to increase a charge carrier density and/or a mobility of positive charges in when an 

Applicants' arguments on Page 8 of the reply dated 01/11/2021 with respect to the rejection of all dependent claims under 35 U.S.C. 103 as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant’s Argument – Applicant argues on Page 8 of the reply that the dependent claims are allowable by reason of depending from an allowable claim.
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 14, 16-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1), hereinafter "Liao", in view of Kuhn et al. (US 2012/0192945 A1), hereinafter "Kuhn", when taken with the evidence of Sigma-Aldrich's product information for silver bis(trifluoromethanesulfonyl)imide.
Regarding Claim 14, Liao teaches an organic electronic device (see [0023] & Fig. 3) comprising: a first organic functional layer stack (320.1), a second organic functional layer stack (320.2), and a charge carrier generation layer (connector 330.1) arranged therebetween. Liao 
Liao suggests that the p-type doped layer 832 contains at least one organic host material, preferably an aromatic tertiary amine, and one p-type dopant (see [0118]). Liao also teaches that suitable p-type dopants include both organic and inorganic oxidizing agents (see [0119]). However, Liao does not explicitly teach an organic electronic device as described above wherein the organic p-doped region has a p-type dopant that is a fluorinated sulfonimide metal salt of claimed Formula 1. 
In the analogous art of photovoltaic elements, Kuhn teaches a dye solar cell comprising an n-semiconductive layer, a p-semiconductive layer, and an intermediate passivation material (see [0096]). Kuhn also suggests that the p-semiconductive layer of the invention could be used in other organic electronic devices such as organic light-emitting diodes (see [0097]). Furthermore, Kuhn discloses that, when silver in the oxidized form (a silver salt) is added to a host material, such as a p-conductive organic matrix material (see [0098]) exemplified by compounds containing at least one triphenylamine (see [0102]), it is possible to increase a charge carrier density and/or a mobility of positive charges in the p-semiconductor layer (see [0099]). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the organic p-doped region of Liao to include a silver salt p-dopant as disclosed by Kuhn for the benefit of increased charge carrier density and/or mobility of positive charges (see [0099]) in the charge carrier generation layer. 
Kuhn also suggests that bis(trifluoromethylsulfonyl)imide, hereinafter Ag-TFSI, is a preferred silver salt for use as a p-dopant (see [0104]). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the p-doped region of Liao in view of Kuhn above, selecting Ag-TFSI as the silver 
The structure of Ag-TFSI, as evidenced by Sigma-Aldrich, is displayed below for comparison to Formula 1 of the instant claim. 

    Instant: 
    PNG
    media_image1.png
    132
    305
    media_image1.png
    Greyscale
         Kuhn:
    PNG
    media_image2.png
    200
    182
    media_image2.png
    Greyscale

The Ag-TFSI dopant in the modified structure (Liao in view of Kuhn), therefore meets the limitations of Formula 1 given:
M is Ag which is a monovalent metal having an atomic mass of 108 g/mol
n is 1
R1 and R2 are each independently fluoro-substituted alkyl residues (–CF3 groups)

Regarding Claim 16, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above comprising a p-type dopant of Ag-TFSI whose R1 and R2 trifluoromethyl (–CF3) moieties meet the limitations of the instant claim since they are “at least partially fluoro-substituted alkyl residues” of 1 carbon atom. 

Regarding Claim 17, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above comprising a p-type dopant of Ag-TFSI whose R1 and R2 trifluoromethyl (–CF3) moieties meet the limitations of the instant claim (see the –CF3 group below in the structures of the instant claim). 


    PNG
    media_image3.png
    275
    571
    media_image3.png
    Greyscale


Regarding Claim 18, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above comprising a p-type dopant of a fluorinated sulfonimide metal salt (Ag-TFSI). The structure of Ag-TFSI, reproduced below (right), meets the limitations of Formula 2 of the instant claim, reproduced below (left) wherein Mn+ is defined as in Claim 14 above. 

    Instant: 
    PNG
    media_image4.png
    97
    224
    media_image4.png
    Greyscale
         Kuhn:
    PNG
    media_image2.png
    200
    182
    media_image2.png
    Greyscale


Regarding Claim 19, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above. Liao also teaches an electronic device wherein the organic p-doped region has a p-conductive organic matrix (see [0118]) in which the p-type dopant is incorporated. 

Regarding Claim 20, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above. Liao also teaches an electronic device wherein the concentration of p-dopant in the p-doped region is preferably 0.01-20 vol.% (see [0119]) which substantially overlaps with the claimed range of 1-20 vol.%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 21, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above. Liao also teaches an electronic device wherein the n-conducting region of the charge carrier generation layer is an n-doped region (see [0115]).

Regarding Claim 22, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above. Liao also teaches an electronic device wherein the intermediate region of the charge carrier generation comprises an inorganic (metal) material (see [0121]).

Regarding Claim 24, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above wherein said organic electronic device is an organic diode (see Liao see [0023] & Fig. 30). 

Regarding Claim 25, Liao in view of Kuhn teaches the electronic device according to Claim 14 above. Liao also teaches an organic electronic device wherein the organic electronic device is an organic light-emitting diode (see [0023] & Fig. 3) and wherein the first organic functional layer stack (320.1) and the second organic functional layer stack (320.2) each comprises at least one light emitting layer (see [0053] & Fig. 5). 

Regarding Claim 26, Liao in view of Kuhn teaches the electronic device according to Claim 14 above. Liao also teaches an organic electronic device (see [0023] & Fig. 3) further comprising at least one further organic functional layer stack (320.N) and at least one further charge carrier generation layer (320.(N-1)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1), hereinafter "Liao", in view of Kuhn et al. (US 2012/0192945 A1), hereinafter "Kuhn", when taken with the evidence of Sigma-Aldrich's product information for silver bis(trifluoromethanesulfonyl)imide, as applied to Claim 14 above, and further in view of Yoon et al. (US 2012/0080086 A1), hereinafter “Yoon”. 
Regarding Claim 15, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above wherein M is silver. The combination does not teach that M is copper, zinc, aluminum, bismuth, potassium, rubidium, cesium, scandium, yttrium, or tin. In the analogous art of p-doped organic electronic devices, Yoon teaches a graphene electrode comprising a p-dopant (see [0030]). Yoon teaches that the p-dopant may be an inorganic acid which may include a metal ion (see [0037]) and teaches specific examples including a salt of bis(trifluoromethane)sulfonimide (see [0044]), hereinafter TFSI. Additionally, Yoon teaches that the metal ion may be a metal ion in which transition between d-orbitals does not occur because the transition absorbs light in a visible radiation (see [0038]). Exemplary metal ions are those with filled d-orbitals such as Ag+, Zn2+, and K+ (see [0038]). Therefore, it would have been obvious to one of ordinary skill in the art of the time of the claimed invention to substitute the Ag+ ion in the p-dopant (a TFSI salt) in the modified device of Liao in view of Kuhn for Zn2+ or K+ because Yoon teaches that zinc and potassium may be suitably selected as the metal ion in a p-dopant salt. The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the p-conductive layer of the device of Liao in view of Kuhn and Yoon and would possess the benefits taught by the references. See MPEP § 2143 (B).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2006/0040132 A1), hereinafter "Liao", in view of Kuhn et al. (US 2012/0192945 A1), hereinafter "Kuhn", when taken with the evidence of Sigma-Aldrich's product information for silver , as applied to Claim 14 above, and further in view of Jaeger et al. (US 2016/0155991 A1), hereinafter “Jaeger”. 
Regarding Claim 23, Liao in view of Kuhn teaches the organic electronic device according to Claim 14 above but the combination does not teach an organic electronic device wherein the intermediate region comprises phthalocyanine. In the analogous art of tandem OLEDs, Jaeger teaches an organic light-emitting device including a charge carrier generation layer stack between two organic functional layer stacks wherein the charge carrier generation layer stack comprises at least one hole transport layer, one electron transport layer, and one intermediate layer wherein the at least one intermediate layer includes a multinuclear phthalocyanine derivative (see Abstract). Jaeger also suggests that in the case of use of a fused polynuclear phthalocyanine derivative in the interlayer of the charge carrier generation layer stack, there is reduced absorption in the spectral region emitted by the organic functional layer stacks of the device which results in an increased efficiency of the component (see [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the organic electronic device of Liao in view of Kuhn with the phthalocyanine intermediate layer of Jaeger for the benefit of decreased absorption of light in the spectral region of the device and, correspondingly, increased device efficiency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789